 In the Matter of AMERICAN CYANAMID COMPANY, CALCU CHEMICALDIVISION, EMPLOYERandDISTRICT 50, UNITED MINE WORKERS OFAMERICA, AMERICAN FEDERATION OF LABOR, PETITIONERCase No. 5-R-2561.-Decided April 3,19VMr. Henry C. Little.of New, York City, for the Employer.Mr, Hugh V. Brown,of Richmond, Va., for the Petitioner.Air. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition drily filed, hearing in this case was held at Lynch-burg, Virginia, on November 1, 1946, before Charles B. Slaughter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAmerican Cyanamid Company, a Maine corporation, is engaged inthe business of developing and manufacturing pigments used in dyesand paints, at its Calco Chemical Division plant, located at PineyRiver, Virginia.During the period from November 1, 1945, to Novem-ber 1, 1946, the Employer purchased for use at this plant raw materialsvalued in excess of $100,000, of which more than 50 percent representedshipments from outside the Commonwealth of Virginia.During thesame period, the Employer's sales from this plant amounted to morethan $150,000, of which in excess of 50 percent represented shipments topoints outside the Commonwealth.The Employer admits and we find that it is engaged in commercewithin the ineanumg of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.73 N. L. R. B., No 24.144 AMERICAN CYANAMID COMPANY145III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing it appeared that the Employer refused to recog-nize the Petitioner as the exclusive bargaining representative of eitherthe clerical or the technical employees of the Employer until the Peti-tioner has been certified by the Board in appropriate units.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITThe Petitioner seeks two separate units as follows: (1) all clericalemployees, including technical secretary in the research department,'stenographer-clerk (personnel department), clerk-typist in the ac-counting department, assistant purchasing agent, and assistant worksaccountants, but excluding secretary to the works manager, worksaccountant, personnel director, assistant personnel directors, store-keeper, production superintendents, maintenance superintendents, as-sistant maintenance superintendents and other supervisors; (2) alltechnical employees, including junior research chemists and nurse,but excluding senior research chemists, draftsmen, chemical engineers,metallurgists, technical assistant to the works manager, and super-visors.The Employer apparently does not object to the establish-ment of a single clerical unit; however, it does object to the creationof a single technical -unit.Instead of one technical unit, the Em-ployer urges that two technical units, one limited to employees in theStandards and Analytical Control Laboratories, and the second toemployees in the Analytical Research, Application and ResearchLaboratories, be found appropriate. In addition to the Petitioner'sexclusions from its propose([ units, the Employer would also excludethe following from all units : junior research chemists, assistant worksaccountants, assistant purchasing agent, stenographer-clerk in thepersonnel department, nurse and technical secretary in the researchdepartment.UnitsClerical:It is the policy of the Board to separate clerical fromtechnical employees where any of the parties requests such separation.Inasmuch as the Petitioner seeks a unit of clerical employees apartfrom technical employees, we shall include the former in the separate,unit.Technical:The Technical employees whom the Petitioner seeks torepresent work in five separate laboratories.Two of the laboratories,the Standards Laboratory and the Analytical Control Laboratory,are located in the warehouse building; the other three, the Research1Referred to also as thelibrarian. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaboratory, the Analytical Research Laboratory and the ApplicationLaboratory are housed in the office building, which is about 100 feet dis-tant fromthe warehouse.The Standards and Analytical Control Lab-oratories are engaged in making routine tests of materials at variousstages of the production process.Their work is considered to be an in-tegral part of the production operations and they are referred to as pro-duction laboratories.The laboratories in the office building, on theother hand, are engaged in various kinds of research and they areknown as research laboratories.Each laboratory has its own immedi-ate supervisor although all are under the general supervision of thedirector of research and development.There is no interchange of em-ployees between the production and researchlaboratories.The employ-ees in the production laboratories work on a 3-shift, 7-clay basis, as doproduction and maintenance employees; whereas employees in the re-search laboratories work on a I-shift, 5-clay week schedule.The pro-duction and research laboratory employees pmich separate time clocksand utilize separate facilities. In view of the foregoing, we are of theopinion that the technical employees in the production and researchlaboratories, respectively, should constitute separate units.'The Petitioner would include, and the Employer exclude, the follow-ing employees :Junior Research Chemists:These employees work in the ResearchLaboratories.They are required to have a college technical educa-tion or its equivalent.After a period of training, which usually takesabout 2 years, the junior research chemists are promoted to the positionof senior research chemists, a classification which all parties agreedto exclude. It is apparent that the junior research chemists are pro-fessional employees. In conformity with our practices, we shall ex-clude them from both technicalunits."AssistantWorks Accountants:The Employer employs two men inthis category-one has charge of general accounting work and theother of cost accounting records and procedures.They both superviseemployees, such as clerks and bookkeepers, give efficiency ratings, andeffectively recommend the hiring, discharge, and reelassification ofsubordinates.We find that the assistant works accountants are super-visorswithin the Board's customary definition.Accordingly, weshall exclude them.Assistant Purchasing Agent:This employee works under the gen-eral supervision of the works accountant.He places orders for sup-plies and materials of all kinds, committing the Employer on con-tracts involving 95 percent of its purchases.He has one subordinate,concerning whom he has the power effectively to recommend a changein status.We shall exclude this employee as a supervisor.2CfMatterof AluminumCompany/of rl noer,ca,61 N L R B 1066Matterof Curtiss-Wright Corpo?atzon,63 N L R B 2073Matter of Peter CarllerKohlerSwiss Chocolates Co, Inc.,66 N L R B 257, 260 AMERICAN CYANAMID COMPANY147Stenographer -Cleric (PersonnelDepartment) :The Employerwould exclude this individual as a confidential employee.As sec-retary to the Personnel Director, her work includes the taking ofdictation and the transcribing of letters and memoranda relating tolabor relations policies, labor relations materials, rind grievance meet-ings.We find that she is a confidential employee, and we shall excludeher from the unit.Nurse:This employee is in charge of the Employer's medical de-partment.She keeps the medical records of all employees, rendersfirst-aid when needed, takes injured employees to the doctor, keepsrecords of accidents, and arranges for routing physical examinationsof new employees. Inasmuch as her training, skill, duties, and inter-ests differ from those of the clerical and technical employees, we shallexclude her from all units'Technical Secretary in the Research, Department:This employeeworks under the supervision of the director of research and develop-ment.Her work is mostly technical in nature, including the handlingand abstrating of patents. In view of the technical aspects of herwork and her supervision by the director of research and develop-ment, we are of the opinion that she has a community of interest withthe technical employees in the Research Laboratories.We shall in-clude her in that unit.Accordingly, we find that the following units at the Employer'sCalco Chemical Division, Piney River, Virginia, excluding fromeach of the units stenographer-clerk (personnel department), secre-tary to the works manager, technical assistant to the works manager,senior research chemists, junior research chemists, nurse, storekeeper,draftsmen, chemical engineers, metallurgists, works accountant, assist-ant works accountants, assistant purchasing agent, personnel director,assistant personnel directors, production superintendents, maintenancesuperintendents, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, are ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:(1)All clerical employees.(2)All technical employees in the Standards and Analytical Con-trol Laboratories.(3)All technical employees in the Analytical Research, Applica-tion, and Research Laboratories, including the technical secretary inthe research department.4Matter of American Stove Companrf,70 N L R B 1059 ,Matter of The Elect) is Con-troller itManufactioinp Company,69 N L R B 1242,Matter of The NewarkStoveCom-pany,70 N. L It B 1232 ,Matterof Aluminum Company of America,61 N L R B 1066,1082. 148DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with American Cyanamid Company,Calco Chemical Division, Piney River, Virginia, an election by secret,ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction and su-pervision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Sections 203.55 and 203.56, of NationalLaborRelations'Board Rulesand Regulations-Series4, among theemployees in each of the unitsfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves inperson at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by District 50, United Mine Workersof America, American Federation of Labor, for the purposes of col-lective bargaining.CHAIRMAN HEIIZOG took no part in the consideration of the above De-cision and Direction of Election.